2014 IL App (3d) 130561

                                 Opinion filed June 24, 2014
     ______________________________________________________________________________

                                                 IN THE

                                  APPELLATE COURT OF ILLINOIS

                                           THIRD DISTRICT

                                               A.D., 2014

     In re MARRIAGE OF                      ) Appeal from the Circuit Court
     NARVEEN VIRDI,                         ) of the 14th Judicial Circuit,
                                            ) Rock Island County, Illinois,
           Petitioner-Appellant,            )
                                            ) Appeal No. 3-13-0561
           and                              ) Circuit No. 93-D-41
                                            )
     PREM VIRDI,                            ) Honorable
                                            ) Frank R. Fuhr,
           Respondent-Appellee.             ) Judge, Presiding.
     ______________________________________________________________________________

            JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
            Justice O'Brien concurred in the judgment and opinion.
            Justice Carter specially concurred, with opinion.


                                               OPINION

¶1          Petitioner, Narveen Virdi, and respondent, Prem Virdi, were married in 1970 and

     petitioned for dissolution of marriage in 1993. A judgment of dissolution was entered in 1998,

     which included an award of maintenance to Narveen. In August 2011, the trial court granted

     Prem's petition to modify maintenance from $10,000 a month to $1,500 a month; this court

     upheld that decision on appeal. In re Marriage of Virdi, 2013 IL App (3d) 120546-U. While

     that appeal was pending, Narveen filed a petition to modify the $1,500-a-month maintenance

     award, arguing that a substantial change in circumstances had occurred since that award was

     imposed. The trial court denied Narveen's petition to modify. Narveen appeals, raising two
     issues: (1) that the trial court abused its discretion in denying Narveen's petition to modify

     maintenance; and (2) this court should award Narveen attorney fees incurred for the present

     appeal. We affirm.

¶2                                                 FACTS

¶3          During Prem and Narveen's marriage, Prem worked as an ophthalmologist in a shared

     practice. Narveen was a stay-at-home mother for the parties' one child. She earned master's

     degrees in literature and English from a school in India in 1970, but Prem and his family

     discouraged her from further pursuing her education. In 1990 Narveen purchased a banquet

     center called the Moline Commercial Club (Club). Narveen operated the banquet center along

     with a nonprofit agency referred to as "the Institute" and an art gallery called the Phoenix. The

     Club has operated at a loss every year since 1990.

¶4          In 1998 the court entered its judgment of dissolution. The judgment awarded Prem 47%

     of the net marital assets valued at $1.5 million. Narveen received 53% valued at $1.7 million.

     At the time of dissolution, Prem was 59 years old and Narveen was 49. The court ordered Prem

     to pay Narveen $4,000 a month in maintenance. The trial judge explained:

                    " 'The Court is mindful of the fact that [Prem] is in a profession

                    that requires not only a keen intellect but also fine motor skills to perform

                    microsurgery. The Court therefore finds that it would only be fair to order

                    that [Prem] continue to pay maintenance until he retires from the practice.

                    To order [Prem] to pay maintenance beyond the period that he is practicing

                    would require him to pay maintenance out of his own property. Thus the

                    Court finds that maintenance is to be permanent and shall terminate upon

                    [Prem's] retirement from the practice of ophthalmology.' " Virdi, 2013 IL

                    App (3d) 120546-U, ¶ 4.

                                                       2
     In 2000, upon Narveen's request, and a showing of a substantial change in circumstances, the

     trial court modified the maintenance award to $10,000 a month.

¶5          In September 2009, Prem informed Narveen that he would be retiring from his practice in

     November 2009 and planned to stop making maintenance payments at that time. In December

     2009, Prem filed a petition to terminate maintenance, asserting that the court's initial

     maintenance award required that maintenance would terminate upon Prem's retirement. After

     filing the petition, Prem stopped making maintenance payments. Narveen responded by filing a

     petition to continue maintenance.

¶6          The court held evidentiary hearings in September 2010, March 2011, and May 2011. The

     evidence established that after retirement, Prem's income had fallen from $198,000 a year to

     $78,000, comprised of social security benefits and proceeds from rental properties. Prem's net

     worth totaled approximately $3 million. Narveen's net worth totaled $1.4 million. Narveen had

     little income other than maintenance from Prem. When Prem stopped making maintenance

     payments in December 2009, Narveen began taking distributions from her retirement accounts.

     Narveen claimed expenses of $13,200 a month; Prem claimed his totaled $7,400 a month.

     Narveen owed $54,000 in back taxes on the Club.

¶7          The court found that Prem's decision to retire was made in good faith. In addition, the

     court found that the initial maintenance award was made in anticipation of Prem's eventual

     retirement. The initial award provided Narveen with sufficient funds to save for the looming

     reduction in maintenance that would accompany Prem's retirement. However, the court

     determined that the decrease in Narveen's net worth constituted a change in circumstances that

     justified continued maintenance. The court awarded Narveen maintenance of $1,500 a month, to

     terminate in three years unless either party filed a petition to review maintenance. Narveen

     appealed the court's decision. In September 2013, this court affirmed the $1,500 award but

                                                       3
       reversed the three-year termination period, making the award permanent. Virdi, 2013 IL App

       (3d) 120546-U.

¶8            On November 16, 2012, while Narveen's appeal of the $1,500 award was still pending,

       Narveen filed a petition to modify that award. The petition requested two modifications: (1) that

       the maintenance award be extended permanently; and (2) that the award be increased because

       Narveen's income was insufficient to meet her needs and Prem could afford to pay more in

       maintenance. The petition also sought attorney fees pursuant to section 508 of the Illinois

       Marriage and Dissolution of Marriage Act (the Act) (750 ILCS 5/508 (West 2012)).

¶9            The parties filed affidavits detailing their current financial situations. Narveen's affidavit

       listed her occupation as "Artist & Principal of 501(c)(3)," but listed the $1,500 in maintenance as

       her only income. Narveen claimed that she had $9,663 in monthly expenses, including $3,761 in

       mortgage payments and $1,850 in payments on real estate taxes for her Rock Island home

       (residence) and her condominium on Lake Shore Drive in Chicago (condo).

¶ 10          Narveen's assets included three properties: her residence, which she valued at $360,000

       and owed $11,000 in taxes on; the condo, which she claimed to have bought for $525,000 (she

       did not give a present value); and the Club, which she bought for $80,000 and made

       improvements of approximately $250,000. She estimated the present market value of the Club at

       $550,000, giving her equity of $330,000. As to financial assets, Narveen listed an individual

       retirement account (IRA) valued at $0.

¶ 11          As to liabilities, Narveen listed a mortgage on her residence of $181,000, with a monthly

       payment of $1,861; a mortgage on the condo of $325,000, with a monthly payment of $1,900;

       $7,000 in VISA credit card debt; and $18,000 in debt to a credit union.

¶ 12          Prem's affidavit listed his income at $6,835 a month, of which approximately $2,000

       came from social security benefits and the rest came from rent generated by three rental

                                                        4
       properties. Prem estimated his monthly expenses to be $8,123, not including maintenance. He

       listed four pieces of real estate as assets: his residence in Moline and the three rental properties.

       He estimated their combined value at $735,000. He owed a combined $287,000 on the

       properties. Other assets included checking accounts of approximately $7,000; a money market

       account of $127,000; a retirement account with a present cash value of $1.1 million; and two life

       insurance policies with a combined cash value of $203,000. Prem also listed a 45% interest in

       real estate investment group called Global Vision Partners and a 33% interest in a real estate

       investment group called Global Vision Investors II.

¶ 13          The court held a hearing on Narveen's petition on May 21, 2013. Prem testified that in

       2012 he took a $213,000 distribution from his IRA. His financial advisor testified that Prem

       takes a $10,000 withdrawal from his IRA every month for living expenses. Otherwise, his

       income is $6,500 a month from social security benefits and income from his rental properties.

¶ 14          Narveen testified that since filing her financial affidavit, her mortgage lenders foreclosed

       on her residence and her condo. In order to rescue her properties from foreclosure, she took out

       a loan of $396,000 from a private lender in May 2013. The terms of the loan note required that,

       by the maturity date of August 9, 2013, Narveen was required to repay the principal, plus a

       $20,000 "loan fee," a $5,000 "administrative fee," and interest accrued on the principal at 18%,

       for a total of $438,820. To secure the note, Narveen mortgaged the condo and the Club.

¶ 15          Narveen's income was comprised of maintenance and approximately $5,000 a year she

       earned from the Phoenix's art sales. Narveen was waiting until she turned 65 to apply for social

       security benefits, at which time she expected to receive $1,000 a month. Narveen testified that

       since maintenance had been reduced to $1,500, she had taken distributions from her retirement

       account, reducing it from $209,000 to $2,500. She used the withdrawals to pay back taxes on

       her properties and for living expenses. She testified that at least $31,000 went to pay for

                                                         5
       expenses for the Club. Most of the remainder of the withdrawals went to pay three years of

       unpaid real estate taxes on her three properties. Narveen testified that she paid $75,000 in back

       taxes on the Club and $10,000 for the condo.

¶ 16          During her testimony, Narveen disclosed that she had inherited a piece of property in

       India from her mother. She planned to sell that property to meet her obligations on the 18%

       loan. After selling the property and paying off the loan, Narveen would still owe roughly

       $180,000 on a mortgage from US Bank on her residence. Narveen was questioned about why

       she did not include the India property in her financial affidavit:

                              "A. Yeah, but I was under the impression that inheritance is

                      mine. It's got nothing to do with marital property. What I put was

                      just marital property. ***

                              A. *** And I–I just left it blank because I felt that–I was under

                      the impression that inheritance is really my business. It's not joint

                      property. His inheritance is in his family. He inherited a lot of property,

                      too. It's not part of it. That's his stuff, right? That's the way it–I was

                      under the impression, so I just ignored it."

       Narveen described the businesses she runs in the Moline Club building:

                              "Q. And when we were in court in March of 2011 you told us

                      the Moline Club had not made a profit once since you've been operating

                      it, right?

                              A. Correct. Still to this day.

                              Q. And has the Moline Club become more lucrative for you?

                              A. No, it's the same. I mean, in fact, it's actually more of a

                      struggle now because so many other banquet facilities have opened up.

                                                         6
The University Club has opened up. Now they're opening up another

one.

       Q. Is the Moline Club still open?

       A. Yes.

       Q. Why?

       A. Well, because of the Institute, because of the Phoenix downstairs,

and because we do have a few brides coming in. But it's reduced. We don't

have scheduled hours; we only are by appointment, so we have an answering

machine. That's all we have.

       Q. What have you earned since March of 2011 from the Phoenix?

       A. I don't have the numbers exactly with me. But, as I say, we make

sales but we only keep twenty percent from the Phoenix.

       Q. And that just covers the electricity?

       A. Barely, yes.

       Q. And so you're not–Is it fair to say you're not earning anything

from the Phoenix?

       A. For to take home, nothing.

       Q. And what do you earn from the Institute?

       A. Nothing. That's just community service.

       Q. So the reason the Moline Club is still in operation is so that

you can make nothing from the Phoenix Gallery and the Institute?

       A. I'm sorry. I resent that question. I don't keep it open just to

keep nothing. That's a community activity. This real estate value, if I

can–I'm waiting for the train to come in, and then I could sell it. But,

                                  7
                      right now, I can't sell it.

                              I can't just give it away. I've put twenty years of work in it. I

                      expect that there is some value. I'm keep–I'm not keeping it open for

                      nothing. There is–I'm doing social work. I'm doing a community

                       service, and that is expensive. And I've been doing it for twenty years,

                      and it's a matter of pride."

¶ 17          Narveen testified that the Institute had lost its nonprofit status (26 U.S.C. § 501(c)(3)

       (2006)) because of a mistake by her accountant. As a result, it was ineligible for most grants.

       Narveen hoped that once the section 501(c)(3) status was reinstated, she could apply for grants to

       fund the Institute and pay herself a salary. Narveen testified that she had been considering

       selling the Club. She received one offer to buy, but the buyer planned to demolish the building

       and build a parking structure. Narveen declined because the Club is an historic building and

       "that's a social thing. You can't just tear it up." Narveen continued trying to sell the Club by

       word of mouth but had not received any other offers.

¶ 18          Narveen testified that since the last hearing on maintenance, she had not taken any steps

       to increase her income. She had not applied for any jobs and could not think of any that she

       would be qualified for. She had tried to sell her residence, but did not like her realtor. At the

       time of the hearing, she was attempting to market the residence by herself. Narveen testified that

       she does not have health insurance, because she cannot afford it. She does yoga to stay healthy

       but does not go to the doctor because she cannot afford it.

¶ 19          In addition to her obligations on the note, her mortgage, and real estate taxes, Narveen

       described an $18,000 liability she had from a credit union:

                              "A. It was–It was from–for the art gallery. I purchased a

                      vehicle for an art gallery, and then I tried to sell it, and I couldn't

                                                          8
                      sell it. And–And then I let my chef–chef, manager kind of–I let

                      her drive it, and she didn't maintain it. And it–it's now almost–I'm

                      trying to sell it down. I'm getting a bid for $3,600. I really made

                      a mistake with that. It was a miscalculation on my part."

¶ 20          The trial court denied the petition in a written order. The order explained that the parties'

       circumstances remained similar to those that existed when the court reduced maintenance to

       $1,500 a month. The court found that Prem remained retired and was receiving income from

       rent and social security, in addition to drawing on his IRA. As to Narveen, the court found that

       she continued to operate the Club at a loss. Although her retirement account had been depleted

       from $219,000 to $2,500, at least $30,000 of that was used to fund the Club. Narveen had turned

       down an offer to sell the Club because she disliked the buyer's plans for the building. Narveen

       had not pursued employment and had taken out a $438,820 loan at 18% interest to rescue both

       her Moline residence and Chicago condo from foreclosure.

¶ 21          The court ordered that Prem continue to pay $1,500 a month in permanent maintenance

       and awarded Narveen attorney fees in the amount of $4,673.70. The court noted that at the

       previous hearing, it had denied Narveen's request for attorney fees, finding that she had the

       ability to pay them herself. The court found that Narveen's ability to pay attorney fees had

       changed because of "her inability to manage her own finances."

¶ 22          Narveen appeals the trial court's judgment.

¶ 23                                              ANALYSIS

¶ 24          On appeal, Narveen raises two issues: (1) that the trial court abused its discretion when it

       denied Narveen's petition to modify maintenance; and (2) that this court should award Narveen

       attorney fees for prosecuting the present appeal under section 508(a)(3.1) of the Act (750 ILCS

       5/508(a)(3.1) (West 2012)).

                                                        9
¶ 25                                                A. Maintenance

¶ 26             A trial court's ruling on the modification of maintenance will not be reversed absent an

       abuse of discretion. Blum v. Koster, 235 Ill. 2d 21 (2009). A court abuses its discretion where

       no reasonable person would have taken the view adopted by the trial court. Id. It is not our job

       to reweigh the statutory factors, and absent an abuse of discretion, we will not substitute our

       judgment for that of the trial court. In re Marriage of Donovan, 361 Ill. App. 3d 1059, 1064

       (2005).

¶ 27             A court may modify maintenance "only upon a showing of a substantial change in

       circumstances." 750 ILCS 5/510(a-5) (West 2012). When determining whether a modification

       is appropriate, a court shall consider the following factors from section 510(a-5) of the Act:

                                "(1) any change in the employment status of either party

                        and whether the change has been made in good faith;

                                (2) the efforts, if any, made by the party receiving

                         maintenance to become self-supporting, and the reasonableness

                        of the efforts where they are appropriate;

                                (3) any impairment of the present and future earning

                        capacity of either party;

                                (4) the tax consequences of the maintenance payments

                        upon the respective economic circumstances of the parties;

                                (5) the duration of the maintenance payments previously

                        paid (and remaining to be paid) relative to the length of the marriage;

                                (6) the property, including retirement benefits, awarded to

                        each party under the judgment of dissolution of marriage,

                        judgment of legal separation, or judgment of declaration of

                                                          10
              invalidity of marriage and the present status of the property;

                      (7) the increase or decrease in each party's income since

              the prior judgment or order from which a review, modification,

              or termination is being sought;

                      (8) the property acquired and currently owned by each

              party after the entry of the judgment of dissolution of marriage,

              judgment of legal separation, or judgment of declaration of invalidity

              of marriage; and

                      (9) any other factor that the court expressly finds to be just

              and equitable." 750 ILCS 5/510(a-5) (West 2012).

¶ 28   In addition, the court shall consider the factors set forth in section 504(a) of the Act:

                      "(1) the income and property of each party, including

              marital property apportioned and non-marital property assigned

              to the party seeking maintenance;

                      (2) the needs of each party;

                      (3) the present and future earning capacity of each party;

                      (4) any impairment of the present and future earning

              capacity of the party seeking maintenance due to that party devoting

              time to domestic duties or having forgone or delayed education,

              training, employment, or career opportunities due to the marriage;

                      (5) the time necessary to enable the party seeking maintenance

              to acquire appropriate education, training, and employment, and

              whether that party is able to support himself or herself through



                                                 11
                       appropriate employment or is the custodian of a child making it

                       appropriate that the custodian not seek employment;

                               (6) the standard of living established during the marriage;

                               (7) the duration of the marriage;

                               (8) the age and the physical and emotional condition of

                       both parties;

                               (9) the tax consequences of the property division upon the

                       respective economic circumstances of the parties;

                               (10) contributions and services by the party seeking maintenance

                       to the education, training, career or career potential, or license of the

                       other spouse;

                               (11) any valid agreement of the parties; and

                               (12) any other factor that the court expressly finds to be just

                       and equitable." 750 ILCS 5/504(a) (West 2012).

       In reaching its decision, the court must consider all relevant statutory factors but need not make

       explicit findings as to those factors. In re Marriage of Reynard, 378 Ill. App. 3d 997 (2008).

¶ 29           In the present case, the court issued a written order denying Narveen's request to modify

       maintenance. The court found that from the time of the hearings on the previous petition to

       reduce maintenance, until the hearing on the present petition to modify, no substantial change in

       circumstances had occurred that would justify a modification of maintenance. Although the

       court did not explicitly cite to the section 510(a-5) or section 504(a) factors, its analysis reflects

       an appropriate consideration of those factors, and its decision was not an abuse of discretion.

¶ 30           Narveen claims that a substantial change in circumstances has occurred because she made

       withdrawals from her retirement account from $219,000 down to $2,500. In addition, Prem

                                                         12
       continues to withdraw from his retirement account in the amount of $10,000 a month. However,

       those changes do not constitute a change in circumstances sufficient to result in a modification of

       maintenance. Narveen's decision to withdraw from her retirement account was a result of her

       own lack of financial planning. As the court noted in its initial dissolution judgment,

       maintenance was initially ordered in anticipation of Prem's retirement. "[W]e are reluctant to

       find a 'substantial change in circumstances' where the trial court contemplated and expected the

       financial change at issue." Reynard, 378 Ill. App. 3d at 1005. From 2000 to at least September

       2009, Narveen was receiving $10,000 a month in maintenance, some of which could have been

       used to plan for the inevitable reduction in maintenance that would accompany Prem's

       retirement.

¶ 31           In addition, Narveen has not pursued avenues to become self-sufficient. Instead, she has

       continued to operate the Club and the Institute at a consistent loss, and drained her retirement

       account to pay the property taxes. Although a party should not have to liquidate assets in order

       to survive (In re Marriage of Keip, 332 Ill. App. 3d 876, 882 (2002)), the assets in question here

       operate at a loss and Narveen can no longer afford them. When determining maintenance

       payments, a court should consider whether a party's situation is necessary or incurred by choice.

       See Reynard, 378 Ill. App. 3d at 1007. Narveen's commitment to community service is laudable,

       but the Act does not countenance that Prem should subsidize her community service 15 years

       after the dissolution of their marriage. By analogy, a court would not find a change in

       circumstances to necessitate an increase in maintenance if a petitioner were to give all his or her

       assets to charity.

¶ 32           Narveen also points to the distributions Prem has begun taking from his IRA as proof of a

       change in circumstances. However, Prem's distributions do not qualify as income for the

       purpose of calculating maintenance. The initial distribution of property took into account the

                                                       13
       parties' existing retirement accounts. In the years following, Prem chose to supplement his

       saving by investing his income, while Narveen used her savings to support a business that has

       not made any profit in over 20 years.

¶ 33          The purpose of the Act is to make the division of property the primary means of

       providing for the future needs of both parties. In re Marriage of Brackett, 309 Ill. App. 3d 329,

       338 (1999). In the present case, the initial dissolution order provided Narveen with $1.7 million

       in property. That property has dwindled as a result of Narveen's choice to continue operating the

       Club at a loss rather than pursuing activities that would provide her an income. Narveen also

       failed to keep up with the property taxes on her various properties. In addition, for nearly 10

       years, Narveen was receiving annual maintenance payments in six figures, which could have

       been used to prepare for her retirement. That is, Narveen's current situation is the product of her

       own financial mismanagement and choice. At dissolution, the court awarded her $1.7 million in

       assets. Additionally, since then Prem has paid her well over $1 million in maintenance. This

       amounts to a very comfortable "life jacket." She elected to throw off her life jacket and ride a

       sinking ship into the deepest abyss in the sea. Prem used the assets awarded him in the

       dissolution wisely; Narveen did not. Prem cannot be held to account for Narveen's business

       failures 20 years after the divorce. The trial court did not abuse its discretion in denying

       Narveen's petition to modify maintenance.

¶ 34                                             B. Attorney Fees

¶ 35          Narveen requests that we award her attorney fees for prosecuting this appeal under

       section 508(a)(3.1) of the Act (750 ILCS 5/508(a)(3.1) (West 2012)). Prem responds by arguing

       that this court does not have jurisdiction to award attorney fees and that, even if it did, Narveen is

       not entitled to them.



                                                        14
¶ 36          Section 508(a)(3.1) allows a court to award attorney fees to a party for the prosecution of

       any claim on appeal on which the party has substantially prevailed. 750 ILCS 5/508(a)(3.1)

       (West 2012). Narveen has not substantially prevailed on her claim to modify maintenance.

       Therefore, she is not entitled to attorney fees under the statute.

¶ 37                                              CONCLUSION

¶ 38          The judgment of the circuit court of Rock Island County is affirmed.

¶ 39          Affirmed.

¶ 40          JUSTICE CARTER, specially concurring.

¶ 41          I agree with the majority's opinion in this case, except for the following two sentences in

       paragraph number 33: "This amounts to a very comfortable 'life jacket.' She elected to throw off

       her life jacket and ride a sinking ship into the deepest abyss in the sea." I do not join in that

       portion of the opinion.

¶ 42          For the reason stated, I specially concur with the majority's opinion.




                                                         15